Citation Nr: 0707215	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of hemilaminesctomy and diskectomy 
for herniated nucleus pulposus L5-S1, left, formerly 
diagnosed sciatic neuritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO) which granted an increased 40 
percent evaluation for post-operative residuals of 
hemilaminesctomy and diskectomy for herniated nucleus 
pulposus L5-S1, left, effective September 3, 2002.


FINDING OF FACT

The veteran has flare-ups about twice a month for 2 to 3 days 
at a time; 4 to 5 days a month where he is not working 
because of his back; 72 degrees flexion, 17 degrees 
extension, 30 degrees lateral flexion to the right, 28 
degrees lateral flexion to the left, and 35 degrees left and 
right rotation with pain at the limits of his range of 
motion; and neurological findings manifested as minimal to 
mild leg weakness. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
postoperative residuals of hemilaminesctomy and diskectomy 
for herniated nucleus pulpous L5-S1, left, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002) and Diagnostic Codes 5010, 5242, 5243 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board is denying the appellant's 
claim, and as there is no indication that any notice 
deficiency reasonably affects the outcome of this case, the 
Board finds that any VCAA notice deficiency is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's VA examinations and various lay statements have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a. The first amendment, which pertained 
to the evaluation of intervertebral disc syndrome under 
Diagnostic Code 5293, became effective on September 23, 2002. 
67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most recent 
revisions, codified in Diagnostic Codes 5235 through 5243, 
became effective on September 26, 2003. 61 Fed. Reg. 51,457; 
68 Fed. Reg. 51,458 (Aug. 27, 2003); See also 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2006).  The new criteria include 
a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria. VA's Office of General 
Counsel has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  
However, both the old and the new regulations will be 
considered for the period after the change was made. See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a 20 percent evaluation for moderate limitation of 
motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002). A maximum 40 percent evaluation is assigned 
for severe limitation of motion.  Id.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just. 38 
C.F.R. § 4.6 (2006). Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue. Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 5293 for intervertebral disc syndrome, 
applicable prior to September 23, 2002, assigns a 20 percent 
evaluation for moderate symptoms with recurring attacks; a 40 
percent evaluation for severe, recurring attacks with 
intermittent relief; and a 60 percent evaluation for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to site of diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to Sept. 23, 2002).

Diagnostic Code 5293, effective September 23, 2002, evaluates 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  A 20 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id. When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  Id.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (3).

Diagnostic Code 5295, applicable prior to September 26, 2003, 
assigns a 20 percent evaluation for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilaterally in the standing position. 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A maximum 40 
percent evaluation is assigned for severe lumbosacral strain 
with listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. Id.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  The revised 
the schedular criteria for the rating of spine disabilities, 
effective from September 26, 2003, evaluates degenerative 
arthritis of the spine based on limitation of motion under 
the General Rating Formula for Disease and Injuries of the 
Spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006); 
See also Diagnostic Code 5003.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
30 percent evaluation is assigned for forward flexion of the 
cervical spine at 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.  Id.  A 40 percent evaluation 
is assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine at 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine. Id.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine. Id.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id. at Note 2; see also Plate V.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  Id.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Id.  The combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Diagnostic Code 5243, effective September 26, 2003, 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability. 38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

During the October 2002 VA examination, the veteran was 
diagnosed with status post hemilaminectomy and diskectomy L5-
S1, residual back and leg pain, and neurological findings 
manifested as minimal to mild leg weakness on examination.  
X-rays of the lumbosacral spine reflect no laminectomy 
defect, mild osteoarthritis, and narrowing of the L4-L5 
intervertebral space indicative of degenerative disc disease.  
The examiner indicated that the veteran's back flared up 
about twice a month for 2 to 3 days at a time.  A flare-up 
would last up to 10 days if the veteran were unable to get 
off his feet and rest his back.  The veteran reported that he 
had about 4 to 5 days a month where he was not working 
because of his back.  October 2002 VA x-rays reflect mild 
osteoarthritis of the lumbar spine.  On active range of 
motion, the veteran had 72 degrees flexion, 17 degrees 
extension, 30 degrees lateral flexion to the right, 28 
degrees lateral flexion to the left, and 35 degrees left and 
right rotation with pain at the limits of his range of 
motion.  With repeated use, there was no evidence of 
additional loss of motion or pain, weakness, incoordination, 
or fatigability.  He demonstrated that with flare-ups, he had 
40 degrees of flexion at best and would guard the spine 
against movement. 

The veteran was assigned a 40 percent evaluation under 
Diagnostic Code 5293 for intervertebral disc syndrome 
resulting in severe, recurring attacks with intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to Sept. 23, 2002).  Although the veteran 
had minimal to mild leg weakness, the examination did not 
reflect an absent ankle jerk or severe demonstrable muscle 
spasm.  The Board finds that the veteran does not have 
intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy to warrant a 
higher 60 percent evaluation under Diagnostic Code 5293 
effective prior to September 23, 2002.  Id.  

The veteran is not shown to have intervertebral disc syndrome 
with incapacitating episodes, requiring bed rest prescribed 
by a physician and treatment by a physician, having a total 
duration of at least 6 weeks during the past 12 months to 
warrant a higher 60 percent evaluation under either 
Diagnostic Code 5293 (effective Sept. 23, 2002) or under 
Diagnostic Code 5243 (2006).  During the October 2002 VA 
examination, the veteran reported having 4 to 5 days a month 
where he was unable to work.  June 2004 lay statements 
submitted by the veteran's daughters also indicate that the 
veteran was unable to work for several days a month, 2 to 3 
days at a time, due to his back.  A July 2004 lay statement 
from the veteran's ex-wife also noted that the veteran would 
be unable to work during flare-ups lasting 4-5 days.  
Although evidence shows that the veteran had flare-ups which 
prevented him from working, objective medical evidence does 
show that these episodes required bed rest prescribed by a 
physician and treatment by a physician as described under 
Note (1) to Diagnostic Codes 5293 (effective Sept. 23, 2002) 
and Diagnostic Code 5243 (2006).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (effective Sept. 23, 2002) and 5243 
(2006).  

The veteran is not entitled to a higher evaluation under 
other provisions of the code. An evaluation in excess of 40 
percent is not available under Diagnostic Codes 5292 or 5295. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2002). 

For the period beginning September 26, 2003, Diagnostic Code 
5242 is applicable.  The veteran is not shown to have 
unfavorable ankylosis of the entire thoracolumbar spine to 
warrant a higher 50 percent evaluation under Diagnostic Code 
5242. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).

The veteran is not shown to warrant a higher evaluation by 
combining separate evaluations for chronic orthopedic and 
neurologic manifestations with evaluations for all other 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective Sept. 23, 2002).  As noted above, the veteran does 
not warrant a higher evaluation under Diagnostic Code 5242 
for chronic orthopedic manifestations of his back disability.  
The October 2002 VA examination reflects neurological 
findings manifested as minimal to mild leg weakness on 
examination; however, examination did not reflect incomplete 
or complete paralysis of the peripheral nerves, or diagnoses 
of neuritis or neuralgia to warrant a compensable evaluation 
for  neurological manifestations of his back disability.  See 
38 C.F.R. §§ 4.31, 4.124a (2006).

In making this determination, the Board has considered 
functional loss due to pain, weakness, fatigability, and 
incoordination. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
During the October 2002 VA examination, there was no 
evidence, however, of additional loss of motion or pain, 
weakness, incoordination, or fatigability on examination.  
The veteran demonstrated 40 degrees of flexion at best with 
flare-ups, and would guard the spine against movement.  
Functional loss due to pain during flare-ups has already been 
considered in the veteran's 40 percent evaluation under 
Diagnostic Code 5293.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's postoperative residuals of hemilaminesctomy and 
diskectomy for herniated nucleus pulposus L5-S1 has increased 
to warrant a higher rating evaluation.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER


An increased rating for postoperative residuals of 
hemilaminesctomy and diskectomy for herniated nucleus 
pulposus L5-S1, left, formerly diagnosed sciatic neuritis, in 
excess of 40 percent, is denied.




____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


